Citation Nr: 1719549	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-26 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to March 8, 1993 for a total disability rating based on individual unemployability (TDIU) based upon substitution of appellant as claimant.


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1976 to July 1976 and from September 1981 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Little Rock, Arkansas.  

A February 2008 rating decision granted the Veteran entitlement to TDIU and assigned an effective date of April 27, 1998.  The Veteran died in August 2008.  The appellant submitted a claim for accrued benefits later in August 2008.  The March 2010 rating decision on appeal determined that there was clear and unmistakable error in the February 2008 rating decision regarding the effective date awarded for the grant of TDIU and awarded an effective date of March 8, 1993.  The appellant appealed asserting that an even earlier effective date was warranted.  In June 2011 the RO recognized the appellant as a substituting party with regard to this claim.  In January 2015 the Board remanded the issue on appeal to obtain the Veteran's outstanding Social Security disability records.  The issue has now been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for a bilateral knee disability was denied in July 1991; she was notified of this decision and her appellate rights but did not appeal that decision or submit new and material evidence within one year of notification of that decision.  

2.  No formal or informal claim for an increased rating for any service-connected disability or for a TDIU was filed after July 1991 but prior to March 8, 1993.

3.  The competent, credible evidence of record is against a finding that the Veteran became unemployable due solely to her service-connected disabilities in the year prior to the March 8, 1993 claim.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 8, 1993 for a TDIU are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

With respect to the appellant's assertion that an earlier effective date is warranted, the United States Court of Appeals for the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream issues, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The evidence includes the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also notes that action requested in the prior remand has been undertaken.  The RO was notified by a January 2017 letter from the Social Security National Records Center that the Veteran's Social Security medical records were destroyed.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

The appellant asserts that the Veteran, his deceased wife, was entitled to a TDIU prior to the March 8, 1993 date assigned by the March 2010 rating decision.  He asserts that the Veteran's service-connected disabilities were severe enough to prevent her from securing or maintaining gainful employment as early as 1987.  

Generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); see also Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  However, an effective date for increased disability compensation, which includes a TDIU, may be earlier than the date of receipt of the application.  In such cases, the effective date shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application for TDIU is received within one year from the increase in disability.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Norris v. West, 12 Vet. App. 413, 420 (1999).  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim; if the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o).  "An effective date earlier than the date of claim may be assigned if an increase in disability is shown within the one year ("look-back") period prior to the receipt of a claim, but not where the increase is shown prior to the one-year period preceding the receipt of the claim."  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2016). 

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can   find employment.  38 C.F.R. § 4.16(a); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability    rating.  38 C.F.R. § 4.19 (2016).  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

In his January 2011 Notice of Disagreement the appellant asserted that the Veteran first raised the issue of entitlement to a TDIU in 1987 and kept her claim in continuous prosecution until her death.  In his September 2012 VA Form 9 he asserted that the Veteran's service-connected disabilities were severe enough to prevent her from maintaining or obtaining gainful employment as early as 1987.  The appellant asserted that the Veteran was on Social Security disability, that she should have been referred to compensation and pension services, that no social and industrial survey was completed for her TDIU claim, and that her testimony regarding her exquisite pain and mobility were not considered.  

The record reflects that the Veteran was granted service connection for bilateral knee chondromalacia in a February 1983 rating decision.  The Veteran disagreed with the initial disability rating and in April 1983 the RO issued a statement of the case.  The Veteran did not perfect her appeal by submitting a substantive appeal.  The Veteran filed subsequent claims for a compensable rating for her knee disabilities which were denied.  She did not appeal these decisions.  The most recent denial before March 1993 came in July 1991 when the Veteran was notified that her claim was disallowed and was provided appellate rights.  She did not appeal that decision or submit new and material evidence within the year after notification of that decision.  

She next filed a claim for an increased rating on March 8, 1993.  

The Board recognizes that for claims filed before March 24, 2015, 38 C.F.R. § 3.157(b) indicated that once a claim for compensation has been allowed, as here, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); see also Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  In this case, there are no records reflecting examination or hospital admission that would indicate a worsening of the service-connected knee disabilities that could be interpreted as an informal claim between July 1991 and March 1993.  

The Board acknowledges the appellant's argument that the Veteran first raised the issue of entitlement to a TDIU in 1987 and kept her claim in continuous prosecution until her death, however, the record reveals otherwise.  Overall, the record does not indicate a claim for increase in compensation, either formal or informal, was received between the July 1991 notification letter and the Veteran's claim for increased evaluation received March 8, 1993.  

Given the above, the date of claim in this case is no earlier than March 8, 1993 and an earlier effective date for the award of a TDIU can only be granted if clear and unmistakable error is found in a prior decision, or worsening - in this case, unemployability due solely to the service-connected knees - began sometime in the year prior to March 8, 1993 and not earlier.  The appellant has not alleged clear and unmistakable error in any previous decision.  Thus, the remaining question is whether a worsening occurred in the year prior to the claim.  

Prior to March 8, 1993, the Veteran was only service-connected for bilateral knee chondromalacia rated as 0 percent disabling.  Thus, only that disability can be considered for purposes of a TDIU prior to March 8, 1993.  Of note, the schedular requirements for entitlement to a TDIU were not met until March 8, 1993, when the disability rating for the Veteran's service-connected knee disabilities was increased and she was awarded service connection for an adjustment disorder with depressed mood for a combined rating of 70 percent.  The Board recognizes that where the percentage requirements for a TDIU found in 38 C.F.R. § 4.16(a) are not met referral can be made for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  Such is not necessary in this case.  
 
The evidence dates the onset of unemployability more than one year prior to the March 8, 1993 effective date.  In August 2009 and December 2015 statements the appellant asserted that the Veteran had been unable to work since the late 1980's.  When applying for benefits with the Social Security Administration (SSA) the Veteran noted her belief that she became disabled in 1987 when she slipped and fell on her neck at a local business.  In a February 1993 decision SSA found that the Veteran was entitled to a period of disability commencing August 2, 1988.  This decision was based on impairment from degenerative disc disease, residual effects of traumatic injuries, and depression.  Thus, unemployability is shown to have begun more than one year prior to the Veteran's March 1993 claim for VA benefits.  However, the unemployability was caused in part by disabilities that were not service-connected prior to March 1993.  

The evidence is against a finding that the Veteran's knee disabilities alone resulted in unemployability prior to March 1993.  In the Air Force the Veteran was trained as a communications center specialist.  In the Navy she was a ship's serviceman, which entails operating shipboard retail and service activities.  The February 1993 SSA decision notes that the Veteran had a twelfth grade education and work experience as a cook and cashier.  During an October 1996 RO hearing the Veteran testified that she used to work as a cashier and waitress.  In her 1998 application for VA unemployability benefits she reported that she had attended one year of college as well as state rehabilitation training in computer programming.  

During the October 1996 RO hearing the Veteran testified that she had knee braces and crutches after service, that she had ongoing problems with her knees giving out.  Private treatment records from the time period of 1991 to 1993 demonstrate that the Veteran was treated for complaints related to her service-connected knees.  Notably, a July 1992 treatment report noted that the Veteran complained of knee pain.  While the Veteran may have had some knee pain and giving way of the knees prior to March 1993, this would not have rendered her incapable of obtaining and maintaining gainful employment given that she had a high school degree as well as some additional education and training.  The Board recognizes that many of the Veteran's past positions were in jobs that required some standing.  However, given her background, particularly her training in computer programming and as a communications center specialist, finding and maintaining employment would be feasible for someone who had knee pain.  

Even if the Board were to accept that the Veteran's knee disabilities alone rendered her unemployable prior to March 1993, the evidence would still be against a finding that the unemployability began in the year prior to March 1993, which would be necessary to grant the benefit sought.  See 38 C.F.R. § 3.400(o).  In her April 1998 application to VA for increased compensation based on unemployability, the Veteran asserted that her knees caused her to be too disabled to work beginning in 1990.  

Based on the foregoing evidence, an earlier effective date for the award of a TDIU is not warranted.  The relevant claim for TDIU was filed March 8, 1993 and the evidence is against a finding that unemployability due to the only service-connected disability at the time, the knees, onset in the year prior to that claim.  In summary, the Board finds that the preponderance of the evidence is against the claim for an earlier effective date for a TDIU.  As such, the doctrine of reasonable doubt is not for application, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 


ORDER

Entitlement to an effective date prior to March 8, 1993 for the award of TDIU is denied.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


